Citation Nr: 0729033	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  02-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pain to major 
joints, secondary to a service-connected back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to a service-connected back 
disability.

3.  Entitlement to service connection for a heart disorder, 
secondary to a service-connected back disability.

4.  Entitlement to a disability rating in excess of 20 
percent for myofascial back pain syndrome.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 2005, the Board denied a disability rating in excess 
of 20 percent for myofascial back pain syndrome.  The Board 
granted an effective date of June 16, 2000, for the award of 
a 20 percent rating for myofascial back pain syndrome.  The 
other issues were remanded.  

The veteran appealed the evaluation of the myofascial back 
pain syndrome to the United States Court of Appeals for 
Veterans Claims (Court).  As to that rating, the Court 
vacated the Board's decision and remanded the matter.  

The agency of original jurisdiction (AOJ) has complied with 
the remand development requested by the Board in May 2005.  
However, due to the intertwined nature of the claims, the 
Board will again remand these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The January 2007 Court Order incorporated a Joint Motion for 
Remand.  That motion noted that the record did not show that 
VA examiners had access to the veteran's claims file, 
including Social Security records.  Another examination was 
requested.  The motion also emphasized the need for 
consideration of extraschedular evaluation under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).  

This remand affords an opportunity to obtain medical 
examinations and opinions on the issues previously remanded 
for procedural development.  Since the evaluation of the 
service-connected back disability could possibly affect the 
other issues, they will also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination of his back.  The claims 
folder should be reviewed prior to the 
examination and the examiner should 
note in the report that the claims 
folder was reviewed.  Any tests or 
studies needed to respond to the 
following questions should be done.  
The examiner should respond to the 
following with a complete explanation.  

a.  What is the range of thoracolumbar 
spine motion, describing any limiting 
factors.  If the veteran experiences pain 
on motion, the physician should express an 
opinion as to the credibility of the 
complaints and specify the evidence on 
which this assessment is based.  The 
doctor should report at what point in the 
range of motion any pain appears and how 
it affects motion.  

b.  Describe all functional loss affecting 
the back including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion loss.  If the examiner cannot 
describe the functional impairment in 
terms of the degree of additional range-
of-motion loss, the examiner should so 
state.  

c.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the service-connected 
back disorder produces pain in other 
major joints.  For any joint disability 
due to the service-connected back 
disorder, the examiner should provide a 
diagnosis, identify the joint involved, 
and describe the extent of the 
impairment related to the service-
connected back disability.  

d.  The examiner should express an 
opinion as to the impact of the 
veteran's back disorder on his 
employment.  Specifically, the examiner 
should express an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
the service-connected back disability 
and any other disability flowing from 
the back disability 
(1)  renders the veteran unable to 
secure and follow a substantially 
gainful occupation; or
(2)  produces an exceptional or 
unusual disability picture with 
such related factors as marked 
interference with employment or 
frequent periods of 
hospitalization

2.  The veteran should be scheduled for 
a psychiatric examination.  The claims 
folder should be reviewed prior to the 
examination and the examiner should 
note in the report that the claims 
folder was reviewed.  Any tests or 
studies needed to provide a response 
should be done.  The examiner should 
express an opinion as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
service-connected back disorder 
produces an acquired psychiatric 
disability.  For any psychiatric 
disability due to the service-connected 
back disorder, the examiner should 
provide a diagnosis and describe the 
extent of the impairment related to the 
service-connected back disability.  The 
examiner should respond with a complete 
explanation.  

If the examiner is of the opinion that 
it is at least as likely as not that 
the service-connected back disorder 
produces an acquired psychiatric 
disability, the examiner should express 
an opinion as to the impact of the 
veteran's back and psychiatric 
disorders on his employment.  
Specifically, the examiner should 
express an opinion as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
service-connected disabilities 
(1)  render the veteran unable to 
secure and follow a substantially 
gainful occupation; or
(2)  produce an exceptional or 
unusual disability picture with 
such related factors as marked 
interference with employment or 
frequent periods of 
hospitalization

3.  The veteran should be scheduled for 
a cardiovascular examination.  The 
claims folder should be reviewed prior 
to the examination and the examiner 
should note in the report that the 
claims folder was reviewed.  Any tests 
or studies needed to provide a response 
should be done.  The examiner should 
express an opinion as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
service-connected back disorder 
produces a cardiovascular disability.  
For any cardiovascular disability due 
to the service-connected back disorder, 
the examiner should provide a diagnosis 
and describe the extent of the 
impairment related to the service-
connected back disability.  The 
examiner should respond with a complete 
explanation.  

If the examiner is of the opinion that 
it is at least as likely as not that 
the service-connected back disorder 
produces a cardiovascular disability, 
he should express an opinion as to the 
impact of the veteran's back and 
cardiovascular disorders on his 
employment.  Specifically, the examiner 
should express an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
the service-connected disabilities 
(1)  render the veteran unable to 
secure and follow a substantially 
gainful occupation; or
(2)  produce an exceptional or 
unusual disability picture with 
such related factors as marked 
interference with employment or 
frequent periods of 
hospitalization

4.  Thereafter, readjudicate the issues 
on appeal.  The AOJ should specifically 
address an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) and TDIU under 
38 C.F.R. § 4.16(b).  If any 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last supplemental 
statement of the case.  The veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



